                 UNITED STATES DISTRICT COURT
                CENTRAL DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA            CASE NO.
                                    2:19−cv−05554−DSF−PLA
            Plaintiff(s),
     v.                             Order to Show Cause re
ONE 2012 GMC TERRAIN                Dismissal for Lack of
                                    Prosecution
           Defendant(s).




     Default has been entered by the Clerk as to the remaining defendants. No
  motion for default judgment has been filed. Plaintiff is ordered to file a
  motion for default judgment on or before March 13, 2020. Failure to file a
  default judgment motion by that date may result in sanctions, including
  dismissal for failure to prosecute.

    IT IS SO ORDERED.

Date: February 14, 2020                  /s/ Dale S. Fischer
                                        Dale S. Fischer
                                        United States District Judge
